[Cite as Sandor v. Marks, 2014-Ohio-685.]


STATE OF OHIO                    )                 IN THE COURT OF APPEALS
                                 )ss:              NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                 )

WILLIAM SANDOR                                     C.A. No.     26951

        Appellant

        v.                                         APPEAL FROM JUDGMENT
                                                   ENTERED IN THE
RICHARD MARKS, et al.                              COURT OF COMMON PLEAS
                                                   COUNTY OF SUMMIT, OHIO
        Appellees                                  CASE No.   CV 2012-11-6215

                                DECISION AND JOURNAL ENTRY

Dated: February 26, 2014



        CARR, Judge.

        {¶1}    Appellant William Sandor appeals the judgment of the Summit County Court of

Common Pleas that granted summary judgment in favor of appellees Richard Marks and Marks

& Chandler Co., L.P.A. This Court affirms.

                                              I.

        {¶2}    Mr. Sandor contracted for legal representation by Mr. Marks in regard to a

divorce action involving Mr. Sandor and his wife. Mr. Marks terminated the attorney-client

relationship with Mr. Sandor before the divorce action was fully resolved. Mr. Sandor filed a

complaint against Mr. Marks, alleging claims of legal malpractice and breach of agreement. He

further asserted a claim of vicarious liability against the law office. Mr. Marks and the law

office answered, denying the allegations in the complaint. They raised numerous affirmative

defenses, including the defense that Mr. Sandor’s claims were barred by the statute of

limitations.
                                                2


       {¶3}    Mr. Marks and the law office subsequently filed a motion for summary judgment

in which they argued that Mr. Sandor’s claims were barred by the applicable statute of

limitations. Mr. Sandor responded in opposition, and the defendants replied in support of their

motion. The trial court granted summary judgment in favor of Mr. Marks and the law office.

Mr. Sandor filed a timely appeal and raises one assignment of error for review.

                                               II.

                                 ASSIGNMENT OF ERROR

       THE TRIAL COURT COMMITTED REVERSIBLE ERROR WHEN IT
       GRANTED DEFENDANTS-APPELLEES’ MOTION FOR SUMMARY
       JUDGMENT.

       {¶4}    Mr. Sandor argues that the trial court erred by granting summary judgment in

favor of Mr. Marks and Marks & Chandler Co., L.P.A. This Court disagrees.

       {¶5}    This Court reviews an award of summary judgment de novo. Grafton v. Ohio

Edison Co., 77 Ohio St.3d 102, 105 (1996). This Court applies the same standard as the trial

court, viewing the facts in the case in the light most favorable to the non-moving party and

resolving any doubt in favor of the non-moving party. Viock v. Stowe-Woodward Co., 13 Ohio

App.3d 7, 12 (6th Dist.1983).

       {¶6}    Pursuant to Civ.R. 56(C), summary judgment is proper if:

       (1) No genuine issue as to any material fact remains to be litigated; (2) the
       moving party is entitled to judgment as a matter of law; and (3) it appears from
       the evidence that reasonable minds can come to but one conclusion, and viewing
       such evidence most strongly in favor of the party against whom the motion for
       summary judgment is made, that conclusion is adverse to that party.

Temple v. Wean United, Inc., 50 Ohio St.2d 317, 327 (1977).

       {¶7}    To prevail on a motion for summary judgment, the party moving for summary

judgment must be able to point to evidentiary materials that show that there is no genuine issue

as to any material fact, and that the moving party is entitled to judgment as a matter of law.
                                                  3


Dresher v. Burt, 75 Ohio St.3d 280, 293 (1996). Once a moving party satisfies its burden of

supporting its motion for summary judgment with sufficient and acceptable evidence pursuant to

Civ.R. 56(C), Civ.R. 56(E) provides that the non-moving party may not rest upon the mere

allegations or denials of the moving party’s pleadings. Rather, the non-moving party has a

reciprocal burden of responding by setting forth specific facts, demonstrating that a “genuine

triable issue” exists to be litigated for trial. State ex rel. Zimmerman v. Tompkins, 75 Ohio St.3d

447, 449 (1996).

        {¶8}       The non-moving party’s reciprocal burden does not arise until after the moving

party has met its initial evidentiary burden. To do so, the moving party must set forth evidence

of the limited types enumerated in Civ.R. 56(C), specifically, “the pleadings, depositions,

answers to interrogatories, written admissions, affidavits, transcripts of evidence, and written

stipulations of fact[.]” Civ.R. 56(C) further provides that “[n]o evidence or stipulation may be

considered except as stated in this rule.”

        {¶9}       A legal malpractice action must be “commenced within one year after the cause

of action accrued[.]” R.C. 2305.11(A). The Ohio Supreme Court clarified the determination of

the time of accrual of a legal malpractice action in Zimmie v. Calfee, Halter and Griswold, 43

Ohio St.3d 54 (1989). The Zimmie court held:

        Under R.C. 2305.11(A), an action for legal malpractice accrues and the statute of
        limitations begins to run when there is a cognizable event whereby the client
        discovers or should have discovered that his injury was related to his attorney’s
        act or non-act and the client is put on notice of a need to pursue his possible
        remedies against the attorney or when the attorney-client relationship for that
        particular transaction or undertaking terminates, whichever occurs later.

Id. at syllabus.

        In assessing the date of a cognizable event, courts employ an objective reasonable person

standard, rather than a subjective standard. Sesto v. Perduk, 9th Dist. Summit No. 23797, 2008-
                                                  4


Ohio-664, ¶ 9, citing Scovern v. Farris, 9th Dist. Summit No. 17352, 1996 WL 73393 (Feb. 21,

1996), citing Zimmie, 43 Ohio St.3d at 58. Specifically, “it is enough that some noteworthy

event, the cognizable event, has occurred which does or should alert a reasonable person that

improper legal work has taken place.” Sesto at ¶ 9, citing Zimmie, 43 Ohio St.3d at 58 (wherein

the high court recognized the trial court’s invalidation of the parties’ antenuptial agreement as

the cognizable event that “should have alerted a reasonable person that a questionable legal

practice may have occurred.”). “Courts have considered a client’s dissatisfaction with his or her

attorney in determining whether a cognizable event occurred.” McOwen v. Zena, 7th Dist.

Mahoning No. 11 MA 58, 2012-Ohio-4568, ¶ 32. Moreover, the injured party need not be able

to assess the extent of his damages due to the questionable legal representation; rather, he need

only be on notice that the attorney’s legal representation was improper. Sesto at ¶ 13.

       {¶10} The Ohio Supreme Court has defined malpractice as “professional misconduct,

i.e., the failure of one rendering services in the practice of a profession to exercise that degree of

skill and learning normally applied by members of that profession in similar circumstances.”

(Internal quotations omitted.) Natl. Union Fire Ins. Co. of Pittsburgh, PA v. Wuerth, 122 Ohio

St.3d 594, 2009-Ohio-3601, ¶ 15. Within this broad definition, courts have recognized:

       Claims arising out of an attorney’s representation, regardless of their phrasing or
       framing, constitute legal malpractice claims that are subject to the one-year statute
       of limitations set forth in R.C. 2305.11(A). When the gist of a complaint sounds
       in malpractice, other duplicative claims are subsumed within the legal malpractice
       claim. Indeed, malpractice by any other name still constitutes malpractice.

(Internal citations and quotations omitted.) Illinois Natl. Ins. Co. v. Wiles, Boyle, Burkholder &

Bringardner Co., L.P.A., 10th Dist. Franklin No. 10AP-290, 2010-Ohio-5872, ¶ 15.

       {¶11} In his complaint, Mr. Sandor alleged that Mr. Marks failed to properly pursue Mr.

Sandor’s best interests in his divorce action and seek appropriate results, failed to zealously
                                                  5


represent him, failed to properly inform and/or advise him concerning matters relevant to his

divorce, and withdrew as counsel less than a month prior to the scheduled trial.

       {¶12} In their motion for summary judgment, Mr. Marks and the law office (collectively

hereinafter “Marks”) argued that the statute of limitations began to run as of the following dates:

(1) June 3, 2011, when Mr. Sandor expressed concern and frustration with Mr. Marks’

representation in an email; (2) October 31, 2011, when Mr. Marks advised Mr. Sandor that he

would be withdrawing from further representation due to Mr. Sandor’s failure to pay for legal

services rendered; or (3) November 7, 2011, when Marks mailed a letter to Mr. Sandor advising

him that he was withdrawing from further representation due to Mr. Sandor’s failure to abide by

the terms of the parties’ fee/retention agreement. Because the statute of limitations only began to

run as of the later of either the cognizable event or termination of the attorney-client relationship,

this Court first considers when the attorney-client relationship was terminated, as the alleged

“cognizable event” Marks discussed occurred earlier than his two proposed relationship

termination dates.

       {¶13} This Court recognizes that, due to the consensual nature of the attorney-client

relationship, either party’s affirmative act is sufficient to terminate the relationship. Ruf v.

Belfance, 9th Dist. Summit No. 26297, 2013-Ohio-160, ¶ 17. Therefore, the act of one party

which unequivocally terminates the relationship will commence the running of the statute of

limitations even though the other party is not yet aware of the termination of the relationship. Id.

Moreover, this Court has recognized that the date on which an attorney sends notice to the client

that the attorney is withdrawing from representation serves as the date of the termination of the

relationship. Niepsuj v. Glick, 9th Dist. Summit No. 24074, 2008-Ohio-3112, ¶ 16. Other

courts, too, have recognized that a client’s subjective knowledge is not required before the
                                                 6


attorney-client relationship can be said to have terminated. See, e.g., Woodrow v. Heintschel,

194 Ohio App.3d 391, 2011-Ohio-1840, ¶ 45-48 (6th Dist.) (recognizing that the date on which

an attorney filed a motion to withdraw, not the date on which the court granted it, constituted the

date of termination of the relationship).

       {¶14} Marks attached the parties’ “Agreement for Legal Services” to its motion. The

agreement established a retainer amount to be applied to future fees, and an hourly rate upon

which all billing would be based. In addition, the agreement provided that Mr. Sandor must pay

all current bills and a trial retainer of $2000 if no settlement in the divorce action was reached by

one month before the trial date. Moreover, the agreement provided:

       Failure to abide by this financial agreement shall constitute cause for our
       withdrawing from representation.

       ***

       We reserve the right to withdraw from our representation if, among other things,
       irreconcilable conflicts arise with another existing client, or between our firm and
       you, if any fact or circumstance arises that would, in our view, render our
       continuing representation unlawful, unethical or inconsistent with the terms of
       this Agreement, or if you fail to pay our fees and expenses.

       {¶15} Mr. Sandor executed the agreement on March 29, 2010, and made his initial

required payment the same day, as evidenced by a copy of his March 29, 2010 email to Marks,

appended to Marks’ motion.

       {¶16} Marks further presented Mr. Marks’ affidavit in which he averred that the

attorney-client relationship was established on March 29, 2010, after Mr. Sandor executed the

retention agreement and submitted payment for the initial retainer. Mr. Marks additionally

averred that, on October 31, 2011, Mr. Sandor had an outstanding account in the amount of

$4500, including the $2000 trial retainer. He averred that he contacted Mr. Sandor that day to

advise him that he would be withdrawing due to nonpayment. The attorney averred that,
                                                7


although Mr. Sandor acknowledged that Mr. Marks would be withdrawing under those

circumstances and asserted that he was not able to pay the amount due, Mr. Sandor nevertheless

hand-delivered a check to the law office in the amount of $4500. Mr. Marks averred that he

therefore delayed filing his motion to withdraw, and attempted to negotiate the check. Mr.

Marks’ bank, however, notified him that Mr. Sandor’s check was returned for insufficient funds.

Mr. Marks averred that he therefore sent a written notice to Mr. Sandor on November 7, 2011,

informing him that he was terminating the attorney-client relationship and withdrawing as

counsel. Mr. Marks further authenticated copies of the following documents in his affidavit: (1)

correspondence and the agreement for legal services; (2) a copy of Mr. Sandor’s March 29, 2010

email; (3) a copy of the November 3, 2011 correspondence from KeyBank to Mr. Marks,

informing him that Mr. Sandor’s $4500 check was returned for insufficient funds; (4) a copy of

the November 7, 2011 letter Mr. Marks sent to Mr. Sandor terminating the attorney-client

relationship; and (5) a copy of Mr. Sandor’s June 3, 2011 email expressing concern about Mr.

Marks’ actions in regard to a letter Mr. Marks sent to Mrs. Sandor and/or her counsel.

       {¶17} Based on this evidence, this Court concludes that Marks presented evidence to

establish that the attorney-client relationship between Mr. Marks and Mr. Sandor terminated on

November 7, 2011, when Marks sent written notice to Mr. Sandor regarding the termination,

along with a time-stamped copy of the attorney’s notice of withdrawal filed in the divorce action

that same day.

       {¶18} In opposition to Marks’ motion for summary judgment, Mr. Sandor conceded

having received Marks’ November 7, 2011 letter and time-stamped copy of Marks’ notice of

withdrawal. He argued, however, that the earliest date of termination of the attorney-client

relationship was November 9, 2011, the date he actually received the November 7, 2011 letter.
                                               8


Mr. Sandor cited no authority for this proposition. Instead, he argued that (1) Marks failed to

provide proof that the letter was mailed on the 7th; (2) the notice of withdrawal was not time-

stamped until 3:44 p.m. on the 7th, making it unlikely that the letter would have been mailed the

same day given the late hour; (3) Marks’ motion to withdraw was not filed with the domestic

relations court until November 9, 2011; and (4) the domestic relations court did not grant Marks’

motion to withdraw until November 14, 2011. He concluded that the attorney-client relationship

terminated on November 9, 2011, the date Marks filed his motion to withdraw. He argued that

his November 8, 2012 legal malpractice complaint was therefore filed within the statute of

limitations period.

       {¶19} In support of his arguments, Mr. Sandor appended the following evidence to his

brief in opposition: (1) a copy of the parties’ fee/retention agreement; (2) a copy of Marks’

November 7, 2011 termination letter; (3) his affidavit; (4) a November 7, 2011 time-stamped

copy of Marks’ notice of withdrawal; and (5) a copy of a child support statement for February

2013, showing his following monthly financial obligations: (a) $318.33 for child support; (b)

$70.25 for medical costs; (c) $318.33 for child support; (d) $70.25 for medical costs; (e) $15.74

for poundage; and (f) $10.00 for spousal support, for a total monthly obligation of $802.91. The

child support statement also showed an outstanding obligation (arrearage) of $27,265.31 as of

December 31, 2012.

       {¶20} Mr. Sandor averred in his affidavit that he had been unable to reach Mr. Marks by

telephone in the weeks leading up to October 31, 2011, to discuss matters about his divorce. On

October 31, 2011, Mr. Marks’ secretary called Mr. Sandor to instruct him to bring in payment so

that Mr. Marks would be able to discuss legal issues with him. Mr. Sandor averred that he

brought in a check with instructions that it not be cashed for two days to allow him to deposit
                                                9


sufficient funds in his account to cover the check. He averred that Marks nevertheless deposited

the check, which was returned for insufficient funds. He averred that he contacted Marks’ office

on November 7, 2011, at which time the secretary instructed him to bring in $2500 to allow Mr.

Marks to continue his representation. Mr. Sandor avowed that he brought $2500 in cash to

Marks’ office and “was told” that Mr. Marks would contact him to discuss the upcoming hearing

in the divorce action. Finally, Mr. Sandor averred that Marks did not inform him up to and

including November 7, 2011, of his intention to withdraw as counsel.

        {¶21} In their reply in support of their motion for summary judgment, Marks argued that

Mr. Sandor’s affidavit must be discounted as self-serving. In addition, Marks appended an

affidavit authenticating an attached certified mail receipt evidencing that Marks sent

correspondence to Mr. Sandor on November 7, 2011.

        {¶22} As a preliminary matter, this Court discusses Marks’ argument that a self-serving

affidavit is insufficient to raise genuine issues of material fact. As we wrote in Copley v.

Westfield Grp., 9th Dist. Medina No. 10CA0054-M, 2011-Ohio-4708:

        This Court has rejected the proposition of law that an affidavit alone is
        insufficient to carry the nonmoving party’s burden. Stone v. Cazeau, 9th Dist.
        Lorain No. 07CA009164, 2007-Ohio-6213, ¶ 1 and 16 (overruling previous
        decisions to the contrary and holding that “a nonmoving party may defeat a
        properly supported motion for summary judgment with his own affidavit that
        demonstrates the existence of genuine issues of material fact.”). This is not to
        say, however, that the mere existence of the nonmoving party’s affidavit is
        sufficient to meet his reciprocal burden. While this Court will no longer discount
        a party’s affidavit as “self serving,” that affidavit may yet be ineffective to
        overcome the moving party’s evidence if the affidavit “does not point to genuine
        issues of material fact.” See Estate of Malz v. Olivieri, 9th Dist. Summit No.
        23724, 2007-Ohio-7048, ¶ 7.

Id. at ¶ 8.

        {¶23} This Court concludes that Marks met their initial burden under Dresher to show

that the attorney-client relationship between Mr. Marks and Mr. Sandor terminated on November
                                                10


7, 2011. Marks presented a copy of the November 7, 2011 termination letter and an affidavit

asserting that it was sent the same day along with a time-stamped notice of withdrawal. Mr.

Sandor presented no evidence that Marks delayed its mailing of the letter; instead, he merely

speculated that it was unlikely that Marks mailed the letter and notice that day given that the

notice was not filed with the clerk until 3:44 p.m. without “much time to ensure mailing on that

date.” This was not enough to rebut Marks’ evidence. Nevertheless, Marks ultimately appended

a copy of the certified mailing receipt evidencing that the law office sent mail to Mr. Sandor on

November 7, 2011.

       {¶24} In addition, Mr. Sandor’s evidence that he proffered an insufficient funds check to

Marks on October 31, 2011, does not prove that he continued to comply with the parties’

retention agreement. Moreover, his evidence that he tendered $2500 in cash on November 7,

2011, only proves that he paid his past due account, not that he paid the $2000 trial retainer fee

that was required to allow Mr. Marks to continue his representation. Under these circumstances,

Mr. Sandor failed to meet his reciprocal burden under Tompkins to show that the attorney-client

relationship was not terminated as of November 7, 2011. Tompkins, 75 Ohio St.3d at 449.

Accordingly, Mr. Sandor’s claim alleging legal malpractice, filed November 8, 2012, was barred

by the one-year statute of limitations set out in R.C. 2305.11(A).

       {¶25} To the extent that Mr. Sandor argues on appeal that the statute of limitations did

not begin to run until some date after his subsequently retained counsel informed him that he was

paying too much in spousal support, we decline to address that argument. Mr. Sandor did not

raise that argument in his brief in opposition to Marks’ motion for summary judgment. This

Court will not review arguments that are raised for the first time on appeal. Carnegie Cos., Inc.

v. Summit Properties, Inc., 9th Dist. Summit No. 25622, 2012-Ohio-1324, ¶ 8.
                                               11


        {¶26} As to Mr. Sandor’s claim alleging breach of agreement, this Court concludes that

it was subsumed within his general claim for legal malpractice. See Wiles, Boyle, Burkholder &

Bringardner Co., L.P.A., 2010-Ohio-5872, at ¶ 15. Accordingly, it too was barred by the statute

of limitations.

        {¶27} Finally, the Ohio Supreme Court has held that “[a] law firm does not engage in

the practice of law and therefore cannot directly commit legal malpractice. A law firm may be

vicariously liable for legal malpractice only when one or more of its principals or associates are

liable for legal malpractice.”    Wuerth, 2009-Ohio-3601, at paragraphs one and two of the

syllabus. Because the trial court did not err in rendering judgment in favor of Mr. Marks on Mr.

Sandor’s legal malpractice claim, summary judgment was appropriate in favor of Marks on Mr.

Sandor’s vicarious liability claim as well.

        {¶28} For the reasons enunciated above, the trial court did not err by finding that no

genuine issue of material fact existed and that Mr. Marks and the law office were entitled to

judgment as a matter of law. Mr. Sandor’s sole assignment of error is overruled.

                                               III.

        {¶29} Mr. Sandor’s assignment of error is overruled. The judgment of the Summit

County Court of Common Pleas is affirmed.

                                                                              Judgment affirmed.




        There were reasonable grounds for this appeal.
                                                12


       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     DONNA J. CARR
                                                     FOR THE COURT




WHITMORE, J.
CONCURS.

BELFANCE, P. J.
CONCURS IN JUDGMENT ONLY.


APPEARANCES:

NATALIE F. GRUBB and DANIEL A. KIRSCHNER, Attorneys at Law, for Appellant.

COURTNEY J. TRIMACCO, HOLLY MARIE WILSON, and AMANDA M. GATTI,
Attorneys at Law, for Appellee.